This opinion is subject to administrative correction before final disposition.




                                   Before
                         KING, GASTON, and FOIL,
                          Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                      Timothy D. JOSHUA
         Aviation Boatswain’s Mate Fuel Handler Third Class
                          (E-4), U.S. Navy
                              Appellant

                              No. 201900222

                          Decided: 9 January 2020.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Captain Michael J. Luken, JAGC, USN. Sentence ad-
   judged 22 April 2019 by a special court-martial convened at Naval
   Station Norfolk, Virginia, consisting of a military judge sitting alone.
   Sentence in the Entry of Judgment: a bad-conduct discharge.
   For Appellant: Captain Jeremiah J. Sullivan III, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
         United States v. Joshua, NMCCA No. 201900222


The findings and sentence are AFFIRMED.


                        FOR THE COURT:




                        RODGER A. DREW, JR.
                        Clerk of Court




                              2